 

Exhibit 10.2

 

Amendment

 

Dated as of March 25, 2016

 

to

 

Senior Convertible Note Purchase Agreement

 

Reference is made to that certain Senior Convertible Note Purchase Agreement
(the “Agreement”), dated as of February 29, 2016, among Coherus BioSciences,
Inc., a Delaware corporation (the “Company”), the Guarantors named therein and
the Investors named therein, and the 8.2% Senior Convertible Notes due 2022 (the
“Notes”) issued pursuant to the Agreement.  Capitalized terms used in this
Amendment without definition have the respective meanings given to them in the
Agreement.

 

WHEREAS, the HCR Investor is the registered Holder of a Note (Certificate No.
A-1) having an aggregate principal amount of $75,000,000, which represents a
majority in aggregate principal amount of the outstanding Notes;

 

WHEREAS, pursuant to Section 3.05 of the Agreement, the HCR Investor has
requested that the Company register the transfer of (i) $5,246,835.75 aggregate
principal amount of such Note to HCRP Overflow Fund, L.P., Series A; (ii)
$19,753,164.25 aggregate principal amount of such Note to HCRP Overflow Fund,
L.P., Series B; and (iii) $12,500,000.00 aggregate principal amount of such Note
to MOLAG HealthCare Royalty, LLC (such transferees, collectively, the
“Transferees,” and such transfers, collectively, the “Proposed Transfers”).

 

WHEREAS, the HCR Investor and the Transferees have executed and delivered today
a transfer instrument and representation letters in connection with the Proposed
Transfers, as contemplated by the last paragraph of Section 3.05 of the
Agreement;

 

WHEREAS, Section 3.03 of the Agreement and the terms of the Notes provide that
the Notes are issuable only in denominations of $1,000 and any integral multiple
of $1,000 in excess thereof;

 

WHEREAS, to effect the Proposed Transfers, the HCR Investor has requested that
the Agreement and the terms of the Notes be amended to permit the Notes to be
issued in denominations other than $1,000 and integral multiples of $1,000; and

 

WHEREAS, Section 13.01 of the Agreement permits the Agreement and the Notes to
be amended in certain circumstances pursuant to a writing executed by the
Company, the Guarantors and the Holders of a majority in aggregate principal
amount of the outstanding Notes.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, the Agreement and each outstanding Note are hereby
amended pursuant to Section 13.01 of the Agreement as follows:

 

Section 1.Section 3.03 of the Agreement is amended in its entirety to read as
follows:

 

Section 3.03Denominations.  The Notes shall be issuable only in registered form
without coupons.

 

Section 2.The penultimate paragraph of the first page of the form of reverse of
Note in Exhibit A to the Agreement, and the corresponding paragraph in each
certificate representing an outstanding Note, is amended in its entirety to read
as follows:

 

Denominations.  The Notes shall be issuable only in registered form without
coupons.

 

Section 3.Each provision of the Agreement or any Note that directly or
indirectly provides that a Note may be surrendered (including, without
limitation, for conversion, transfer, exchange, repurchase or otherwise) only in
a principal amount that is $1,000 or any integral multiple of $1,000 in excess
thereof will be deemed to provide that

 

--------------------------------------------------------------------------------

 

such Note may be so surrendered in any principal amount. 

 

Section 4.Each certificate representing any Note issued pursuant to the
Agreement on or after the date of this Amendment will contain terms that are
consistent with this Amendment.

 

Except as expressly provided in this Amendment, this Amendment will be subject
to the provisions of the Agreement (including, without limitation, Sections
14.05, 14.06, 14.07, 14.08, 14.12, 14.14 and 14.15 of the Agreement, which will
apply to this Amendment as if the same were reproduced in this Amendment), and
the Agreement, as amended by this Amendment, is hereby ratified as if the
provisions of this Amendment were reproduced therein.

 

[Remainder of the page intentionally left blank]

 

- 2 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.

 

COHERUS BIOSCIENCES, INC.,

as the Company

 

 

 

By:

 

/s/ Dennis M. Lanfear

Name:

 

Dennis M. Lanfear

Title:

 

President and Chief Executive Officer

 

INTEKRIN THERAPEUTICS INC.,

as a Guarantor

 

 

 

By:

 

/s/ Dennis M. Lanfear

Name:

 

Dennis M. Lanfear

Title:

 

President and Chief Executive Officer

 

COHERUS INTERMEDIATE CORP.,

as a Guarantor

 

 

 

By:

 

/s/ Dennis M. Lanfear

Name:

 

Dennis M. Lanfear

Title:

 

President and Chief Executive Officer

 




 

--------------------------------------------------------------------------------

 

 

HEALTHCARE ROYALTY PARTNERS III, L.P.

as Holder

 

 

 

By:

 

HEALTHCARE ROYALTY GP III, LLC,

 

 

its General Partner

 

 

 

By:

 

/s/ Todd Davis

Name:

 

Todd Davis

Title:

 

Founding Managing Partner

 

 